DETAILED ACTION
Claim Status 
New claims 61-80 are pending and under current examination.
 	Applicants' amendments/remarks filed 10/27/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 10/27/2021 and 01/20/2022 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
New Objections/Rejections
Objections
Claim 69 objected to because of the following informalities:  Claim 69 recites wherein the contacting step comprises dipping, spraying, immersing or soaking. While claim 61 makes it clear that the contacting is present in step c), for readability and consistency of the claims the claim should read wherein the contacting in step c) comprises dipping, spraying, immersing or soaking.” 

Claim 64 and claim 74 should recite rubber composite and not rubber, composite. 
Claim 79 is objected to because of the following informalities Claim 79 recites wherein the contacting step comprises dipping, spraying, immersing or soaking. While claim 61 makes it clear that the contacting step is present in step c), for readability and consistency of the claims, the claim should read wherein the contacting in step c) comprises dipping, spraying, immersing or soaking.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 61-80 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 61 is to a method of treating a substrate for endospore contamination, the method comprising: a) preparing a solution comprising percarboxylic acid and hydrogen peroxide at a weight percent ratio of between about 1.2 and 3.8; b) adjusting the concentration of the percarboxylic acid and hydrogen peroxide to provide an oxidation-reduction potential (ORP) of about 500 mV to about 1000 mV; and c) contacting the substrate with the solution of step b) for a time sufficient to reduce the endospore contamination, wherein the ORP is continuously monitored during the contacting step; and wherein:
 - percarboxylic acid is added during the monitoring of step c) to maintain the ORP at about 500 mV to about 1000 mV without the addition of hydrogen peroxide;
 - contact is maintained in step c) for up to about 10 minutes; 
- and the temperature during contact with the substrate is no higher than about 65°C.
The recitation of adding percarboxylic acid during the monitoring of step c) to maintain the ORP at about 500mV to about 1000mV without the addition of hydrogen peroxide and the recitation of the temperature during contact with the substrate is no higher than about 65°C is considered new matter. 
With regards to the recitation that percarboxylic acid is added during the monitoring of step c) to maintain the ORP at about 500mV to about 1000mV without the addition of hydrogen peroxide, it is noted that paragraph [0036] of the instant specification suggests that a PAA (peracetic acid) probe is used to control the target  The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.,  107  F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gosteli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli,  872 F.2d at 1012,  10 USPQ2d at 1618. The MPEP states that a broad genus can be described by a showing of representative number of examples. The description requirement of the patent statute See In re Wilder,  736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate." In the instant case, the preparing solutions with hydrogen peroxide and adding more PAA without addition of hydrogen peroxide in the monitoring step is suggested by Figure 6 at paragraphs [0035]-[0036] through use of PAA probes, however the specification does not disclose this step of adding anything other than PAA (peracetic acid) for the step of “without addition of hydrogen peroxide”. 
With regards to the limitation “and the temperature during contact with the substrate is no higher than about 65°C, it is noted that the instant specification discloses PAA formulations having a temperature of 55°C, at paragraphs [0040], and [0045] and [0050], and that the temperature is 65°C, at paragraph [0056], however there is no support for a range that includes “up to about” 65°C. The phrase up to about encompasses temperature ranges not supported by the disclosure. Similarly, the specification does not disclose “about” with regards to discussion of temperature of the solutions. Therefore, it is suggested that the claim can be amended to recite that the temperature during contact width the substrate is 65°C. 
Accordingly, claim 61 introduces new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 61-80 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites contacting the substrate with the solution of step b) at line 1 of step c). The recitation of the solution of step b) lacks antecedent basis as step b) does not recite a solution. It is unclear if step b) therefore is meant to have an additional separate solution. It is suggested that Applicants can amend step b) to recite “adjusting the concentration of the percarboxylic acid and hydrogen peroxide solution of step a) to provide an oxidation-reduction potential (ORP) of about 500mV to about 1000mV. 
Claim 66 recites the limitation wherein the percarboxylic acid is C1-C10 percarboxylic acid. There is insufficient antecedent basis for this limitation in the claim. Here, since claim 61 recites percarboxylic acid in steps a-b and in the wherein clause, it is unclear if “the percarboxylic acid” of claim 66 is referring to step a or the addition of more carboxylic acid in the wherein clause. It is suggested that Applicants can amend wherein the percarboxylic acid of step a) is C1-C10 percarboxylic acid.
Claim 67 recites wherein the solution comprises 500-7500ppm of percarboxylic acid. Here, it is unclear which percarboxylic acid step in claim 61 the amount should be, as percarboxylic acid is recited in steps a-b and in the wherein clause. Here, it is suggested that the Applicants amend wherein “the solution of step a) comprises 500-7500ppm of the percarboxylic acid.”
	Claim 68 recites the method of claim 61, wherein the weight percent ratio of percarboxylic acid to hydrogen peroxide is about 1.2, 1.8, 2.4, 3.0, 3.4 or 3.8. Here, it is 
	Claim 70 recites the method of claim 61, wherein the oxidation-reduction potential of the composition is about 540mV to about 780mV. Claim 70 lacks antecedent basis for “the composition” as there is no earlier recitation of “a composition”. It is unclear if the ORP range is meant to further limit step b or the step within the wherein clause. It is suggested that Applicants can amend the wherein clause to recite percarboxylic acid is added during the monitoring of step c) to maintain the ORP at about 540mV to about 780mV”
Claim 76 recites the method of claim 75, wherein the percarboxylic acid is C1-C10 percarboxylic acid. There is insufficient antecedent basis for this limitation in the claim. Here, since claim 61 recites percarboxylic acid in step a-b and in the wherein clause, thus it is unclear if “the percarboxylic acid” is referring to step a or the addition of more percarboxylic acid in the wherein clause. It is suggested that Applicants can amend wherein the percarboxylic acid of step a) is C1-C10 percarboxylic acid.
	Claim 77 recites the method of claim 76, wherein the percarboxylic acid is peracetic acid. There is insufficient antecedent basis in the claim. Here, it is unclear if “the percarboxylic acid” refers to the percarboxylic acid of step a) in claim 61, or the percarboxylic acid present in the wherein clause. It is suggested that Applicants can amend claim 77 to recite “wherein the percarboxylic acid of step a) is peracetic acid”. 

	Claim 80 recites the method of claim 61, wherein the solution comprising percarboxylic acid and hydrogen peroxide further comprises an adjuvant. Here it is unclear which solution the adjuvant is present in as it is suggested in claim 61 that both steps a) and b) can require solutions. 

Response to Remarks 
Applicants provide paragraphs [0004], [0014] and paragraphs [0035]-[0036] as support for the limitation that the percarboxylic acid be added during the monitoring step c) to maintain ORP at about 500mV to about 1000mV without addition of hydrogen peroxide. However, paragraphs [0004] and [0014] do not describe that the monitoring step is done in the absence of the hydrogen peroxide. These paragraphs note that there is absence of a peroxide decomposing enzyme, however not the absence of hydrogen peroxide addition. Paragraph [0036] of the instant specification suggests that a PAA probe is used to control the target level of PAA, however this is the only paragraph that discloses monitoring with PAA, whereas the claim recites a genus of percarboxylic acid is added without the addition of hydrogen peroxide. Paragraphs [0035]-[0036] which disclose a PAA probe for cycling PAA does not support the breadth of the claim to no higher than about 65°C. However, paragraph [0054] recites that the temperature is either 55°C or 65°C and paragraph [0054] does not support a range of up to about 65°C as this range is encompassed by the claim language of no higher than about 65°C. 
Conclusion
New claims 61-80 necessitated new grounds of rejections.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619